Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, the response to the affidavit recited in office action mailed 05/05/2022 is repeated herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1-3, 5-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (“Evidence for composition variations and impurity segregation at grain boundaries…”) in view of Huang (US 2005/0068140).
Regarding claims 1 and 15; Kim teaches a method of manufacturing a superconducting magnet comprising an Fe-based polycrystal (abstract) comprising providing a Fe-based powder, pressing the Fe-based powder into a first container (either CIP or HIP step), heat treating the Fe-based powder in a second container (HIP) to provide a Fe-based polycrystal, magnetizing the Fe-based polycrystal to provide a superconducting magnet comprising a Fe-based polycrystal at a temperature of 5 K (page 2, first column).
Kim teaches a process as described above in claim 1, but fails to teach magnetizing the polycrystal with an electric field.
Kim, however, teaches magnetizing the polycrystal (applying a magnetic field; page 2, second column).
Additionally, Huang teaches magnetizing a body by applying a pulsed magnetic field (para. 0075).
Therefore, it would have been obvious to one of ordinary skill in the art to provide an pulsed magnetic field applied to the material of Kim in order to produce a magnetic field as taught by Huang and because Kim teaches magnetizing the polycrystal.
Regarding claim 2, Kim teaches that heating takes place in a HIP (page 2, second column). It appears that pressing, as recited in claim 1, takes place in the HIP such that pressing and heat-treating takes place in the same container (HIP container; page 2, second column).
Regarding claim 3, 12-14, Kim teaches presses and heat treating the powder comprising sintering (heating to 600 C for 10 hours under pressure) in a HIP (page 2, second column) and the first container is a CIP (as there are two different pressing steps (CIP and HIP), Kim is interrupted (in this ground of rejection) as teaching pressing that takes place in a different container than the second container) (page 2, second column).
Regarding claims 5-11, 15, 16, 18-19, Kim teaches that the powder comprises a formula of Ba0.6K0.4Fe2As2 and a crystalline grain size of less than 10 micrometers (samples are less than 20 nm in radius) (page 2, first column).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735